Title: To John Adams from Elizur Goodrich, 16 February 1801
From: Goodrich, Elizur
To: Adams, John



Sir.
Washington Feby: 16. 1801.

Having inclosed to the Secretary of the Treasury, a petition, addressed to your Excellency soliciting an Appointment to the vacant office of Collector of the Port of New Haven, I hope it will not be deemed improper to express, my motives leading at the present time to a wish for retirement. I have an affectionate family and young Children to support and educate—I have always considered the discharge of an important trust, in behalf of the State of Connecticut, when your Excellency was designated as the Chief Magestrate of the United States, as the most honorable and conspicuous Agency of my Life, and am sincerely desirous that my continuance in the national Councils, which I fondly entered under your Excellencys Administration, may terminate at the present Crisis. Taught by example, that the most eminent public services are no security against national ingratitude and injustice, should I have the honour of acting, in retirement, under a Commission derived from your Excellency, I shall consider the event, as the most fortunate one of my Life, I shall, at all times, recollect with satisfaction, your Excellencys eminent Services, & shall feel and express sentiments of the highest esteem and respect for your Excellency’s person and Character—Should your Excellency, on investigation, deem my request incompatible with the public Good, I shall in every future event, retain your Excellencys Character, & Services in the highest estimation.
I have the honour to be / your Excellencys / most obedient & humle Servant
Elizur Goodrich